United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30038
                        Conference Calendar



VALERIE S. GAMBINO,

                                    Plaintiff-Appellant,

versus

ORLEANS PARISH CRIMINAL SHERIFF’S OFFICE;
CHARLES C. FOTI, JR., Sheriff; DIANA C. RUDDER,
Deputy Orleans Parish Criminal Sheriff;
D. BEVERLY, Orleans Parish Criminal Sheriff’s
Office, Civilian Employee,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:02-CV-3635
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Valerie S. Gambino appeals pro se from the dismissal of all

defendants after a bench trial in this civil rights suit.       She

argues on appeal that her trial counsel rendered ineffective

assistance in the prosecution of the suit.    This argument is

without merit because the constitutional right to effective




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30038
                                -2-

assistance of counsel does not apply in a civil context.     Sanchez

v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).

     Gambino also asserts conclusionally that the theory of res

ipsa loquitur should apply to her case.    This issue is

inadequately briefed and not considered.    See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

This appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.